J-S02020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JANICE ROLNIK AND WILLIAM                :   IN THE SUPERIOR COURT OF
 SYDNES, HUSBAND AND WIFE                 :        PENNSYLVANIA
                                          :
                     Appellants           :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 1158 EDA 2021
 ARTHUR GARNETT PROUT                     :

             Appeal from the Judgment Entered May 10, 2021
   In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): 2018-22516


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

CONCURRING STATEMENT BY McCAFFERY, J.:                FILED JUNE 28, 2022

      I agree with the Majority that Appellants have waived their arguments

on appeal for failure to conform to the requirements of Pa.R.A.P. 1911 by not

ensuring that the certified record was complete for our review. Appellants’

argument that Appellee waived his jurisdictional defense for failing to timely

raise before the trial court falls on deaf ears where, as here, Appellants

themselves have failed to comply with the Pennsylvania Rules of Appellate

Procedure.

      I write separately to emphasize the law concerning notice of service as

it pertains to foreclosure and ejectment proceedings.         This Court has

previously stated:

      [A]n attack on a sheriff’s sale usually cannot be made in a
      collateral proceeding.    An ejectment action is a proceeding
      collateral to that under which the land was sold. Thus, where it is
J-S02020-22


      claimed that the underlying default judgment is merely voidable,
      that claim will not be entertained because such a judgment can
      not be reached collaterally. However, in an ejectment action it
      may be alleged that the judgment is void. A void decree can be
      attacked at any time. Where a judgment is void, the sheriff’s
      sale which follows is a nullity. A judgment is void when the
      court had no jurisdiction over the parties, or the subject
      matter, or the court had no power or authority to render
      the particular judgment. A judgment which is void can not
      support an ejectment action and may be asserted as a defense in
      the ejectment proceeding.

Dime Sav. Bank, FSB v. Greene, 813 A.2d 893, 895 (Pa. Super. 2002)

(citations omitted; emphasis added).

      A jurisdictional exception to the general rule that a sheriff’s sale cannot

be collaterally attack is lack of notice as it implicates due process rights.

            Due process of law requires an adequate investigation for
      interested parties.     Courts have repeatedly expressed the
      importance of proper service of process. Service of process by
      publication is an extraordinary measure and great pains should be
      taken to ensure that the defendant will receive actual notice of the
      action against him. Due process, reduced to its most elemental
      component, requires notice.

Sisson v. Stanley, 109 A.3d 265, 270 (Pa. Super. 2015) (citations and

quotation marks omitted). As such, contrary to Appellants’ argument,

Appellee could raise the issue of defective notice at any time. See Greene,

813 A.2d at 895.

      We also find guidance from Meritor Mortg. Corp.-E. v. Henderson,

617 A.2d 1323 (Pa. Super. 1992). In that case, the homeowner executed a

mortgage on the property but died six years later. See id. at 1324. The

homeowner’s son moved into the home and made several payments, but “the



                                      -2-
J-S02020-22


mortgage eventually went into default.”          Id.   The mortgage company

commenced a foreclosure action, in which “the sheriff delivered a copy of the

complaint to a niece, who lived elsewhere than in the mortgaged premises.”

Id. The mortgage company never served notice on the son or posted notice

of the proceeding at the property. Id. at 1324-25. A panel of this Court held

the mortgage company failed to comply with Rule 410 of the Pennsylvania

Rules of Civil Procedure. Rule 410 provides, in relevant part:

       If in an action involving an interest in real property the relief
       sought is possession or mortgage foreclosure, original process
       also shall be served upon any person not named as a party who
       is found in possession of the property. The sheriff shall note the
       service in the return.

Pa.R.C.P. 410(b)(1). Because the mortgage company failed to give adequate

notice of the foreclosure proceeding to the party in possession of the home,

the Henderson panel concluded that the trial court did not have jurisdiction

to enter judgment. Henderson, 617 A.2d at 1326. The panel then vacated

the trial court’s grant of summary judgment in favor of the mortgage company

in its ejectment action.1



____________________________________________


1 Henderson is distinguishable from Federal Nat. Mortg. Ass’n v. Citiano,
834 A.2d 645 (Pa. Super. 2003), where this Court concluded that the
defendant could not allege that he was “absolutely deprived of notice” of a
foreclosure and sheriff’s sale, given the fact that he had been served by
certified and regular mail, and by a posting on the premises. Id. at 649. This
Court stated that consequently, the defendant had to raise any defect in the
notice by petitioning “the court to set aside the sheriff’s sale at or near the
time of the sale. Id. at 648.


                                           -3-
J-S02020-22


      Like in Henderson, and as the Majority points out, the crux of the

argument on appeal is whether Appellee received defective service and,

relatedly, whether he properly raised the issue. Appellants claim that he did

not dispute the matter until post-trial motions, while Appellee asserts that he

testified about it at trial. Accordingly, the trial transcript was imperative to

analyzing this issue and Appellants’ failure to order and pay for the transcript

is fatal to their claim.

      Judge King joins this concurring statement.




                                     -4-